Citation Nr: 0314548	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-03 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for depressive disorder.

2.  Entitlement to a compensable disability rating for atopic 
dermatitis, left eyelid.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel





INTRODUCTION

The veteran served on active duty from August 1994 to August 
1999.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in February 2002.  That decision granted the veteran's 
claim of an increased rating for a depressive disorder, from 
10 percent to 30 percent, but denied her claims of 
entitlement to a rating in excess of 10 percent for 
hyperthyroidism and a compensable rating for atopic 
dermatitis around the left eye.

In March 2002, the RO increased the rating for the veteran's 
hypothyroidism with status-post nuclear thyroid iodine 
(formerly rated hyperthyroidism) to 60 percent.  In her 
substantive appeal received in April 2002, perfecting her 
appeal of the depressive disorder and dermatitis issues, the 
veteran indicated that she disagreed with the effective date 
of the grant of 60 percent for hypothyroidism.  As she 
specified that she continued to disagree with the ratings for 
her psychiatric and skin disorders, and that she only 
disagreed with the effective date for the hypothyroidism, the 
Board of Veterans' Appeals (Board) construes her statement as 
agreeing with the 60 percent rating for the latter 
disability.  As to the effective date, a subsequent RO 
decision in June 2002 granted an earlier effective date of 
January 19, 2002, for the 60 percent rating for 
hypothyroidism and the veteran has not indicated any 
disagreement with that decision.  Thus, the only issues that 
remain on appeal are as stated on the title page of this 
remand.


REMAND

A review of the veteran's claims folder reveals that the RO 
did not notify her of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (VCAA) or the regulations promulgated by 
VA implementing the duties to notify and assist addressed by 
the VCAA.  See 38 C.F.R. § 3.159 (2002).  The Statement of 
the Case, dated in April 2002, included the version of 
38 C.F.R. § 3.159 in effect prior to November 20, 2000 and 
August 29, 2001.  See 66 Fed. Reg 45620 (August 29, 2001).

Prior to May 1, 2002, pursuant to 38 C.F.R. § 19(a)(2)(2002), 
the Board attempted to cure VCAA notice deficiencies by 
sending a letter directly to the veteran.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
(and (a)(2)(ii)).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year (emphasis added) to submit 
evidence.  (The Federal Circuit also held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a)).  

In light of the Federal Circuit case noted above, this case 
must be remanded for the RO to ensure compliance with the 
duty to notify and assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended, in pertinent part, at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.159, 3.326.  

The Board parenthetically notes that, in March 2003, the 
veteran was notified of recent changes to the rating schedule 
affecting skin disorders pursuant to authority in 38 C.F.R. 
§ 20.903(c)(2002).  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (codified at 38 C.F.R. pt. 4) (amending the criteria 
for skin disorders effective August 30, 2002).  Such 
development by the Board is not precluded by the Federal 
Circuit case noted above.  See VAOPGCPREC 1-2003.  

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed. In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
codified as amended, in pertinent part, 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107,  and implemented by 38 C.F.R. §§ 
3.102, 3.159, and 3.326, are fully 
complied with and satisfied. 

2.  After completion of the above, if no 
additional evidence is received during 
the time allotted and the veteran has not 
withdrawn her claims, the case should be 
returned to the Board for appellate 
review.  If additional evidence is 
received, the RO should review the record 
and readjudicate the issues of 
entitlement to increased ratings for 
atopic dermatitis and depressive 
disorder, with consideration of any 
evidence obtained subsequent to the 
issuance of the statement of the case 
(SOC) in April 2002.  If the benefits 
sought is not granted in full, the 
veteran and his representative should be 
furnished an appropriate SSOC, which 
addresses any evidence that has been 
received since the April 2002 SOC, and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



